Citation Nr: 0813356	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-27 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for service-connected degenerative disc disease of 
the lumbar spine.


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1995 to 
November 2000 and from April 2001 to September 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDING OF FACT

The veteran's low back disability is functionally limited to 
30 degrees or less; unfavorable ankylosis of the entire 
thoracolumbar spine has not been shown. 


CONCLUSION OF LAW

The criteria for an initial disability rating of 40 percent, 
but no more, for degenerative disc disease of the lumbar 
spine have been met for the entire period of the claim.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5237 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

This notice must be provided prior to an initial decision on 
a claim by the agency of original jurisdiction (AOJ), and it 
applies to each of the five elements of the claim, including 
notice that a disability rating and an effective date for an 
award of benefits will be assigned if service connection is 
established.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 491 (2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

However, "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned (as is the case here) the typical service-
connection claim has been more than substantiated-it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. 
473, 491 (2006).  

In any event, a letter sent to the veteran in January 2006 
informed him of what evidence was needed to establish the 
benefits sought (i.e. a higher rating), of what VA would do 
or had done, what evidence the veteran should provide, and 
asked the veteran to send in any evidence in his possession 
that pertained to the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  His service medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  He was 
also afforded a VA examination in connection with this claim 
in March 2006.  38 C.F.R. § 3.159(c)(4).  The Board finds 
that VA has obtained, or made reasonable efforts to obtain, 
all evidence that might be relevant to the issue on appeal, 
and that VA has satisfied the duty to assist.   

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Higher Initial Rating for Degenerative Disc Disease of the 
Lumbar Spine

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  

It is also the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  Flexion elicits such manifestations.  
The joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

At the outset, the Board notes that the veteran's claim of 
entitlement to a higher rating for degenerative disc disease 
of the lumbar spine is an appeal from the initial assignment 
of a disability rating following the grant of service 
connection (April 2006 rating decision).  As such, the claim 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Throughout the rating period on appeal, the veteran was 
assigned a 20 percent disability rating for his degenerative 
disc disease of the lumbar spine pursuant to DC 5237 
(lumbosacral strain).  In order to warrant the next-higher 40 
percent rating, the evidence must show forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

The veteran's service medical records include reference to an 
MRI which revealed disc herniation at L4/L5, with L5 nerve 
involvement, and disc herniation at L5/S1.  A November 2004 
Physical Evaluation Board report reveals that he displayed 
"significantly diminished range of motion" of the lumbar 
spine, "particularly with flexion and extension." 

Upon VA examination in March 2006, the veteran had 
thoracolumbar flexion to 35 degrees, and the examiner noted 
pain with motion.  He reported daily back pain, with the pain 
radiating down his right leg.  He also reported numbness and 
tingling down both legs, and generalized stiffness and 
weakness in his back.  He stated that he experienced flare-
ups approximately once a week, lasting for one day, during 
which he needed help dressing his lower body and was unable 
to pick up his young son.  

In his May 2006 notice of disagreement, the veteran stated 
that he had frequent episodes of stiffness and pain radiating 
from the lower part of his back to the back of his neck.  He 
also stated that there are times that he was unable to 
straighten after bending at the waist.  

After a review of the evidence of record, the Board finds 
that the veteran's symptoms more nearly approximate the 
criteria for a disability rating of 40 percent for the entire 
period of the claim.  Specifically, he was noted to have 
forward flexion of the thoracolumbar spine to 35 degrees in 
March 2006.  While this finding alone is not sufficient to 
support a higher rating, the examiner noted that the veteran 
experienced pain with motion suggesting a limitation of 
greater than 35 degrees.

Further, the veteran reported flare-ups occurring weekly and 
limiting his ability to dress himself or pick up his child.  
With the resolution of reasonable doubt in his favor, his 
pain upon motion noted at the March 2006 VA examination, 
along with his statements regarding frequent flare-ups, 
indicate that the functional limitation of flexion of the 
thoracolumbar spine supports a 40 percent rating.  

The Board further finds, for the entire period of claim, the 
criteria for a disability rating in excess of 40 have not 
been met.  Specifically, the evidence does not show 
unfavorable ankylosis of the entire thoracolumbar spine, as 
required for a higher disability rating of 50 percent.  




ORDER

An initial disability rating of 40 percent, but no more, for 
degenerative disc disease of the lumbar spine is granted, 
subject to the laws and regulations governing the payment of 
benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


